

SECURED CONVERTIBLE PROMISSORY NOTE


Beijing, People's Republic of China
Dated as of April 21, 2008


FOR VALUE RECEIVED, Well Chance Investments Limited, a company incorporated
under the laws of the British Virgin Islands ("Borrower"), hereby promises to
pay to the order of Newport Capital Asset Management Group, a California
corporation  ("Lender"), in lawful money of the United States at the address of
Lender set forth herein, the principal amount of $200,000 (the "Loan"), together
with the Initial Loan Premium, and Additional Loan Fee (if applicable), as all
such terms are defined in the Loan Agreement. This Secured Promissory Note (the
"Note") has been executed by Borrower as of the date set forth above (the
"Effective Date") pursuant to the Loan Agreement entered into as of the date
hereof between Lender and Borrower (the "Loan Agreement"). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Loan Agreement.


1.  Initial Loan Premium and Additional Loan Fee. The Note shall bear an Initial
Loan Premium and Additional Loan Fee (if applicable) (collectively, the "Total
Loan Fees").


2.  Repayment. All or any portion of the principal under the Note, the
applicable Total Loan Fees thereon and all other sums due hereunder, shall be
due and payable to Lender according to the repayment terms set forth in Section
2.2 of the Loan Agreement.


3.  Conversion. The Loan may be converted into common stock, par value $.001 per
share, of the Company by Lender pursuant to the terms of Section 2.3 of the Loan
Agreement.


4.  Secured Indebtedness. The indebtedness represented by this Note is secured
pursuant to the Security Agreement dated as of the Effective Date in favor of
Lender.


5.  Application of Payments.


5.1.  Except as otherwise expressly provided herein, payments under this Note
shall be applied according to the terms set forth in Section 2.2 of the Loan
Agreement.


5.2.  Upon payment in full of the Initial Loan and Total Loan Fees thereon, this
Note shall be marked "Paid in Full" and returned to Borrower.
 
6.  Waiver of Notice. Borrower hereby waives diligence, notice, presentment,
protest and notice of dishonor.


7.  Transfer. This Note may be transferred by Lender at any time, provided that
such transfer complies with applicable federal and state securities laws.


8.  Events of Default. The occurrence of the events described in either Sections
8.3 or 8.4 herein, if not cured within a ten (10) Business Day cure period from
the date of such default, or the occurrence of the events described in Sections
8.1 and 8.2 herein, for which there shall be no cure period (each event an
"Event of Default"), if any, shall constitute an Event of Default of the
Borrower:
 
2

--------------------------------------------------------------------------------


 
8.1 The failure to make full repayment of the Loan (including all remaining
outstanding Loan Principal and applicable outstanding Initial Loan Premium and
Additional Loan Fee), as described in the Loan Agreement or the Note, to Lender
on or before the 180th day after the Effective Date.


8.2 In the event that there is a closing of an Equity Financing, the Borrower's
failure to deliver full repayment of the Loan (including all remaining
outstanding Loan Principal and applicable outstanding Initial Loan Premium and
Additional Loan Fee) to Lender within five (5) Business Days of the closing date
of the Equity Financing as set forth and in accordance with Section 2.2(a) of
the Loan Agreement.


8.3 A breach of any representation, warranty, covenant or other provision of
this Note, the Loan Agreement or the Security Agreement.


8.4 (i) The application for the appointment of a receiver or custodian for
Borrower or the property of Borrower, (ii) the entry of an order for relief or
the filing of a petition by or against Borrower under the provisions of any
bankruptcy or insolvency law, (iii) any assignment for the benefit of creditors
by or against Borrower, or (iv) the insolvency of Borrower. 


Upon the occurrence of any Event of Default that is not cured within any
applicable cure period, if any, Lender may elect, by written notice delivered to
Borrower, to take at any time any or all of the following actions: (i) declare
this Note to be forthwith due and payable ("Note Payment Declaration"),
whereupon the entire unpaid Loan Principal, together with the unpaid applicable
outstanding Initial Loan Premium and Additional Loan Fee (if applicable) owed to
Lender, and all other cash obligations hereunder, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Borrower, anything contained herein
to the contrary notwithstanding, and (ii) exercise any and all other remedies
provided hereunder or available at law or in equity. In the event of a Note
Payment Declaration, in addition to the entire unpaid Loan Principal and the
unpaid applicable outstanding Initial Loan Premium, the total amount due and
payable to Borrower shall also include the Additional Loan Fee (if applicable),
which fee shall continue to accrue after the Note Payment Declaration and until
Full Repayment is received by Borrower pursuant to Section 2.2(d) of the Loan
Agreement.


9.  Miscellaneous.


9.1.  Successors and Assigns. Subject to the exceptions specifically set forth
in this Note, the terms and conditions of this Note shall inure to the benefit
of and be binding upon the respective executors, administrators, heirs,
successors and assigns of the parties.
 
9.2.  Loss or Mutilation of Note. Upon receipt by Borrower of evidence
satisfactory to Borrower of the loss, theft, destruction or mutilation of this
Note, together with indemnity reasonably satisfactory to Borrower, in the case
of loss, theft or destruction, or the surrender and cancellation of this Note,
in the case of mutilation, Borrower shall execute and deliver to Lender a new
promissory note of like tenor and denomination as this Note.
 
3

--------------------------------------------------------------------------------


 
9.3 Notices. Any notice, demand, offer, request or other communication required
or permitted to be given pursuant to the terms of this Note shall be in writing
and shall be deemed effectively given the earlier of (i) when received, (ii)
when delivered personally, (iii) one Business Day after being delivered by
facsimile (with receipt of appropriate confirmation), (iv) one Business Day
after being deposited with an overnight courier service, or (v) four Business
Days after being deposited in the U.S. mail as Certified Mail with postage
prepaid with return receipt requested, and addressed to the recipient at the
addresses set forth below unless another address is provided to the other party
in writing: 
 

   If to Borrower, to:


Well Chance Investments Limited
C/O Jeffrey Dash
11F, Tower A, Building No. 1 GT International Center
Jia3 Yongandongli, Jianguomenwai Avenue
Chaoyang District, Beijing 100022
People's Republic of China
Tel:  +86 10 5879 4890
Fax: +86 10 5879 4228


if to Newport, to:


Newport Capital Asset Management
Attn: John Vasquez, Managing Director
15 Corporate Plaza Dr, Suite 110
Newport Beach, CA 92660
Tel: (949) 759-5006
Fax: (949) 759-5007





9.4 Governing Law. This Note shall be governed in all respects by the laws of
the State of California as applied to agreements entered into and performed
entirely within the State of California by residents thereof, without regard to
any provisions thereof relating to conflicts of laws among different
jurisdictions.


9.5 Waiver and Amendment. Any term of this Note may be amended, waived or
modified only with the written consent of Borrower and Lender.


9.6 Remedies; Costs of Collection; Attorneys' Fees. No delay or omission by
Lender in exercising any of its rights, remedies, powers or privileges hereunder
or at law or in equity and no course of dealing between Lender and the
undersigned or any other person shall be deemed a waiver by Lender of any such
rights, remedies, powers or privileges, even if such delay or omission is
continuous or repeated, nor shall any single or partial exercise of any right,
remedy, power or privilege preclude any other or further exercise thereof by
Lender or the exercise of any other right, remedy, power or privilege by Lender.
The rights and remedies of Lender described herein shall be cumulative and not
restrictive of any other rights or remedies available under any other
instrument, at law or in equity. If an Event of Default occurs, Borrower agrees
to pay, in addition to the Loan and the applicable Total Loan Fees payable
thereon, reasonable attorneys' fees and any other reasonable costs incurred by
Lender in connection with its pursuit of its remedies under this Note.


* * * * * *
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed on the Effective
Date.
 

 
BORROWER:


WELL CHANCE INVESTMENTS LIMITED






By: /s/ Jeffrey Dash                                                      
Jeffrey Dash
Chief Executive Officer



 
5

--------------------------------------------------------------------------------

